DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Purdie et al. (WO/2014/197994).
Regarding claim 1, Purdie teaches a method of computer-based radiotherapy treatment planning, comprising 
a. obtaining at least one proposed dose map to be used in treatment planning for a patient, said at least one dose map specifying at least one desired dose level for at least a first region of the patient in accordance with a set of clinical goals comprising at least one clinical goal for the patient (2005-2054); 
b. optimizing a treatment plan based on the dose map, to obtain an optimized dose distribution (2063-2069); 
c. comparing the optimized dose distribution of the treatment plan to the at least one clinical goal, and if the optimized dose distribution does not fulfil the at least one clinical goal, continuing with step d (2069);
d. based on the result of the comparison, adjusting the dose map in at least one region where the optimized dose distribution does not meet the at least one clinical goal (2070); 
e. repeating steps b. to d. for the adjusted dose map; and 

Regarding claim 2, Purdie teaches the dose map is obtained on the basis of one or more of the following: a. the dose and volume levels of the clinical goals; b. a previously created manual plan for the current or another patient; and c. knowledge-based prediction (2015).
Regarding claim 3, Purdie teaches the step of determining a direction and a magnitude for at least one adjustment of the at least one dose map, said direction and magnitude being determined to lead to a resulting dose distribution closer to fulfilling the clinical goals (2020).
Regarding claim 4, Purdie teaches adjustment of the at least one dose map is performed by setting at least one new dose value for at least one voxel (2015-2020).
Regarding claim 5, Purdie teaches adjustment of the at least one dose map is performed by setting at least one new importance weight for at least one voxel (2015-2020).
Regarding claim 6, Purdie teaches adjustment of the dose map is performed by adjusting target DVH curves for at least one volume within the patient (2015-2020).
Regarding claim 7, Purdie teaches step d. comprises determining at least one voxel where the calculated optimized dose deviates from at least one clinical goal for a region at least partly comprising that voxel, determining the direction of the deviation and adjusting the dose map in that voxel to force the dose for the at least one voxel closer to at least one clinical goal for the region at least partly comprising the at least one voxel (2015-2020).
Regarding claim 8, Purdie teaches the set of clinical goals comprises at least two clinical goals for the patient, which are prioritized into at least two priority levels, and where the adjustment of the dose map is determined based on the priority levels of the clinical goals (page 10 3rd paragraph +).
Regarding claim 9, Purdie teaches the adjustment of the dose map is determined in accordance with the clinical goal having the highest priority (healthy organ) (page 10 3rd paragraph +).
Regarding claim 10, Purdie teaches the adjustment of the dose map is determined in accordance with more than one goal, for example as a weighted mean between the goals (page 10 3rd paragraph +).

Regarding claim 12, Purdie teaches the computer system comprising a processor and a program memory holding a computer program product according to claim 11 (figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaffray et al. (US 20110191085) teaches treatment panning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.